Citation Nr: 0313529	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  93-12 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for a low back disorder from 
March 20, 1992?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1973 to 
November 1978, and from October 1990 to March 1992.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a May 1992 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Roanoke, Virginia, in pertinent 
part, granting service connection and assigning a 10 percent 
disability rating for degenerative disc disease of L5-S1 
effective from the March 20, 1992.  
 
In the course of appeal, in August 1993, the veteran 
testified before a hearing officer at the RO.  A transcript 
of that hearing is contained in the claims folder.  By a June 
1997 hearing officer decision the veteran was granted a 
higher, 20 percent initial evaluation for the low back 
disorder, effective from March 20, 1992.  


REMAND

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran must be afforded notice of the 
provisions of the VCAA including as applicable to his case.  
The veteran must also be afforded notice of evidence that has 
been obtained by VA and that which he needs to obtain in 
furtherance of his claim, pursuant to development 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The veteran's low back disorder is manifested by both 
degenerative disc disease and degenerative joint disease.  
Though the RO in its rating actions has only addressed the 
degenerative disc disease, both must be considered to 
evaluate the low back disorder.  The recent VA evaluations in 
January 2000 (orthopedic examination) and March 2002 (Gulf 
War examination) addressed the back disorder.  However, 
reports from neither of these examinations addressed the 
extent of any radiculopathy and whether the veteran had bowel 
or bladder incontinence related to the low back disorder, 
despite the veteran's past allegations of such involvements.  
Accordingly, the Board, by virtue of regulatory development 
authority, obtained a further VA examination to assess the 
nature and extent of the veteran's degenerative disc disease.  
See 38 C.F.R. §§ 19,9(a)(2), 20.1304 (authority granted for 
Board development of appealed claims).  

As discussed below, that January 2003 VA examination report 
is also inadequate for rating the low back disorder.  Hence 
development for further VA examination is required.  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the provisions of 
38 C.F.R. §§ 19,9(a)(2) and 20.1304 (2002), that purported to 
allow the Board to develop a claim without affording initial 
review by the RO review of new law or newly submitted 
evidence, constituted overreaching by the VA, in violation of 
the express mandate of 38 U.S.C.A. § 7104(a), which required 
initial review of applicable facts and law by the RO.  
Disabled American Veterans and Veterans, et al. v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
While the VA's General Counsel (GC) has since issued a 
precedent opinion in response to Disabled American Veterans 
and Veterans, to the effect that development may still be 
effectuated by the Board (to be followed thereafter by RO 
consideration or waiver of RO consideration), the Board does 
not feel that further Board development is indicated in this 
case.  See VAOPGCPREC 1-2003 (May 21, 2003).  Accordingly, in 
keeping with Disabled American Veterans and Veterans, remand 
is appropriate.  

At the VA examination conducted in January 2000 to assess 
disorders of the veteran's joints, the veteran complained of 
pain in both knees and the back, usually precipitated by 
standing or walking for a long time, or laying flat.  He 
added that walking short distances caused severe pain in the 
knees, but he did not then mention any severe pain in the 
back caused by such short-distance walking.  He did then, 
however, complain of occasional low back stiffness, with 
associated lack of endurance and easy fatigability after mild 
activity.   While the veteran then reported using knee braces 
occasionally, he reported that he did not use canes, 
crutches, or any kind of back support.  The examiner 
emphasized the veteran's morbid obesity, and concluded that 
range of motion of the low back was probably largely 
precluded by this obesity.  X-rays were noted to show some 
mild degenerative disease of the lumbar spine without 
evidence of fracture or subluxation, with mild to moderate 
multilevel degenerative arthritis.  

These January 2000 findings are consistent with findings upon 
the veteran's hospitalization for one week in January 2002 
for cardiac dysfunction.  Upon intake examination for that 
hospitalization, motor examination revealed no weakness, 
paralysis, atrophy, or incoordination, and sensory 
examination revealed no pain, paresthesias, or anesthesias.  
Physical examination of the spine was unremarkable.  In the 
course of that hospitalization, the veteran presented 
multiple complaints, including eye irritation, difficulty 
with breathing, constipation, and pain in his knees, but 
there are no recorded complaints of low back pain or 
disability.

Initially in January 2002, the veteran was afforded a Gulf 
War examination, but cardiac symptoms resulted in the above-
noted one-week hospitalization.  The Gulf War examiner 
reviewed the veteran's medical records, including a notable 
history of physical therapy for his back, as well as pain 
management with a TENS unit.  At the Gulf War examination the 
veteran complained of progressive chronic pain in almost all 
his joints, particularly in the back, hips, shoulders, and 
knees.  He described this pain as constant but with 
exacerbations, particularly with cold weather, standing, 
sitting, or walking for long distances or long periods.   
Upon physical examination, however, the veteran's joints were 
unremarkable except for slight limitation of motion in the 
back and knees, which was assessed by the examiner as most 
likely due to the veteran's obesity and deconditioning.  The 
examiner noted that the veteran had a heart attack in July 
2001, and that prior to the heart attack the veteran had been 
administered an exercise stress test.  That test ended after 
3.29 minutes, with a demonstrated exertional capacity of 4.6 
METS.  The test results had been essentially normal, but were 
exceptional principally for the veteran being extremely 
deconditioned with poor exercise tolerance.  The Gulf War 
examiner assigned a first diagnosis of significant history of 
obesity and extreme deconditioning for exercise.  The 
examiner diagnosed several other disorders, including history 
of joint pain and aches of multiple joints including the low 
back, assessed as compatible with degenerative joint disease.  
In an addendum, the examiner noted that the veteran's 
diagnosed significantly impairing disabilities included 
coronary artery disease status post myocardial infarction and 
stent placement, with a recent test showing 100 percent 
occlusion of the right circumflex artery; and history of 
dyspnea and progressive shortness of breath, most likely 
chronic obstructive pulmonary disease.  The examiner added 
that the veteran had been initially scheduled for an exercise 
stress test, but this was stopped by complained-of 
excruciating chest pain, with the veteran admitted and 
hospitalized for the above-noted week of evaluation and 
treatment for unstable angina.  Ischemic heart disease was 
shown by testing.  Pulmonary function testing showed severe 
restrictive lung disease.  

Thus, in summary, the veteran's recent recorded medical 
history, up until the January 2003 VA examination, showed 
complaints when questioned of ongoing pain in the low back 
and knees exacerbated with prolonged activity, and limited 
physical findings referable to the back, with slight 
limitation of motion attributable to obesity, and mild to 
moderate arthritis shown by X-ray.  The veteran's most 
notable impediments to activity included obesity and extreme 
deconditioning, coronary artery disease with angina, and 
severe restrictive lung disease.  While the veteran wore 
braces occasionally for his knees, he did not use braces, 
canes, crutches, or other supports for his low back disorder.  

These findings are in contrast with those of the January 2003 
VA examination to assess the severity of the veteran' low 
back disorder.  The veteran then presented with complaints of 
significant, constant pain in the low back, ranging from 4 to 
10 on a 1-to-10 severity scale.  He also complained of 
radiating pain to the left leg as well as very occasionally 
to the right leg.  Most significantly, the veteran presented 
with a cane, a wheelchair, and a lumbar corset, informing 
that he had a risk of falling if he did not use these aids.  
The Board notes that the January 2003 examination report does 
not mention the veteran's other notable - and significant - 
disabilities, and the examiner appears to have essentially 
attributed all the veteran's physical incapacity to his low 
back disorder.  The examiner also made no mention of the 
veteran's other significantly disabling disabilities in 
assessing his limitation of motion, pain symptoms, 
neuropathic symptoms, or his incapacity for activity.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claim, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
In so doing, the RO should inform the 
veteran of the need to consider staged 
ratings for the veteran's low back 
disorder for all indicated periods from 
the March 20, 1992 date of service 
connection, pursuant to Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999), 
and the need to consider regulatory 
requirements of a higher evaluation, 
including based on limitation of motion 
and 38 C.F.R. §  4.40 and 4.45, with 
criteria emphasized in DeLuca v. Brown,  
8 Vet. App. 202 (1995), or based on 
orthopedic and neurological symptoms 
rated separately and combined under 
38 C.F.R. §  4.25, or based on both the 
current and prior rating criteria for 
intervertebral disc syndrome, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as effective prior to September 
23, 2002, and currently), pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).   

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations - by physicians other than 
the one who examined him in January 2003 
- to assess the nature and extent of his 
low back disorder, including the extent 
of any intervertebral disc syndrome.  
The claims folder and a copy of this 
remand  must be made available for 
review by the examiners for the 
examinations.   The two examiners should 
answer the following:

A)  Conduct all necessary 
appropriate tests, to include MRI 
and CT studies of the low back and 
EMG testing of the lower 
extremities, for objective evidence 
related to the veteran's 
contentions of ongoing pain, loss 
of motion, loss of functional 
capacity, and radiculopathy.  The 
examiner should discuss whether the 
veteran uses appliances including 
braces, crutches, canes, or 
wheelchair for functioning, and the 
degree to which need of any such 
appliances is attributable to the 
veteran's low back disability.  In 
this regard, the examiner should 
examine the entire veteran for 
signs of use of such appliances or 
signs of lack of functioning 
without such appliances, including 
shoe wear patterns, calluses, 
atrophy of various parts and 
associated loss of strength, etc.  

B)  Conduct appropriate 
examinations, and identify the 
extent of any degenerative disc 
disease or degenerative joint 
disease.  Symptoms of such diseases 
present in the veteran should be 
discussed, to include any 
associated radiculopathy and any 
effects on lower extremity 
functioning, and any associated 
bowel or bladder incontinence.  

C)  When assessing the veteran's 
limitation of motion, pain 
symptoms, neuropathic symptoms and 
impairment of functioning for 
regular activities, the examiner 
should discuss impairment due to 
other disorders.  The examiner must 
distinguish impairment due to other 
disabilities from that due to the 
veteran's low back disability.  The 
examiner should review the prior VA 
orthopedic examination in January 
2000, the Gulf War examination in 
January 2002, the VA 
hospitalization records from 
January 2002, and the VA low back 
examination in January 2003.  

D)  Provide an opinion as to the 
severity of the veteran's 
functional impairment due to his 
service-connected low back 
disorder.  The orthopedic examiner 
should report the veteran's ranges 
of motion in the lumbar spine in 
degrees and state whether there is 
slight, moderate or severe 
limitation of motion.  To consider 
the level of functional impairment, 
the examiner may only assess the 
level of impairment due to the 
veteran's low back disability.  

E)  Review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects 
of the low back disorder upon the 
veteran's ordinary activity and on 
how the disorder impairs him 
functionally, particularly in the 
work place, and specifically, the 
degree of functional loss, if any, 
results from pain on undertaking 
motion, and the degree, if any, of 
weakened movement, excess 
fatigability, or incoordination.  
  
F)  If lumbar disc disease is 
present, the neurological examiner 
should express an opinion as to 
whether the lumbar disc disease is 
mild; or moderate with recurring 
attacks; or severe with recurring 
attacks and intermittent relief; or 
is equivalent to pronounced lumbar 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc(s), with little 
intermittent relief.

Also if lumbar disc disease is 
present, total duration of 
incapacitating episodes of that 
degenerative disc disease over the 
past year should be ascertained, 
measured in weeks.  

3.  Following any other appropriate 
development, the RO should reconsider 
the issue of What evaluation is 
warranted for a low back disorder from 
March 20, 1992, for any indicated 
periods, pursuant to Fenderson, 
including based on all applicable law 
noted in Instruction 1, above, to 
include based on current and prior 
criteria for intervertebral disc 
syndrome, as well as based on pain-
related factors and effects on low back 
range of motion and functioning.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


